Order unanimously reversed and matter remitted to Onondaga County Court for further proceedings in accordance with the memorandum. Memorandum: Upon the peculiar and unusual facts presented at the hearing in this proceeding, we believe that it was an improvident exercise of discretion for the court to deny appellant’s application for access to the testimony of the witness Archie Lee given before the Grand Jury. (Appeal from order of Onondaga County Court denying motion to vacate a judgment of conviction for robbery, first degree, and grand larceny, first degree, of March 5,1959.) Present —• Bastow, J. P., Goldman, McClusky and Henry, JJ.